Exhibit 10.3

THIS CONTINUING UNCONDITIONAL GUARANTY IS SUBORDINATED IN ALL RESPECTS TO THE
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OWING BY THE GUARANTOR ARISING UNDER
OR IN CONNECTION WITH THAT CERTAIN FACILITY AGREEMENT DATED AS OF AUGUST 26,
2004, AS AMENDED FROM TIME TO TIME (THE “FACILITY AGREEMENT”), AND MAY BE
COLLECTED AND ENFORCED ONLY IN ACCORDANCE WITH THE TERMS OF THE SUBORDINATION
AGREEMENT, DATED AS OF FEBRUARY 21, 2007, BY AND AMONG THE LENDER, AS DEFINED
BELOW, AND THE AGENT UNDER THE FACILITY AGREEMENT (THE “SUBORDINATION
AGREEMENT”).

CONTINUING UNCONDITIONAL GUARANTY

This Continuing Unconditional Guaranty (“Guaranty”) is made on February 21, 2007
by MOSCOW CABLECOM CORP., a Delaware corporation (“Guarantor”), in favor of RME
FINANCE LTD, a company incorporated under the laws of Cyprus (the “Lender”).

PRELIMINARY STATEMENTS

The Guarantor and ZAO COMCOR-TV, a joint-stock corporation organized under the
laws of the Russian Federation (the “Borrower”), entered into a Bridge Facility
Agreement of even date herewith (the “Loan Agreement;” terms used in this
Guaranty and not otherwise defined shall have the meanings given to them in the
Loan Agreement) with the Lender. Pursuant to the Loan Agreement, the Lender has
made, and may in the future make, financial accommodations to the Borrower in
accordance with the terms of the Loan Agreement. The Guarantor will continue to
receive certain benefits from such accommodations and is therefore willing to
guaranty the prompt payment and performance of the obligations of the Borrower,
on the terms set forth in this Guaranty. The extension of credit by the Lender
to the Borrower is necessary and desirable to the conduct and operation of the
business of the Borrower and will inure to the financial benefit of the
Guarantor.

AGREEMENT

For value received and in consideration of any loan, advance, or financial
accommodation of any kind whatsoever heretofore, now or hereafter made, given or
granted to the Borrower by the Lender (including, without limitation, the loans
evidenced by the Notes as made by the Lender to the Borrower pursuant to the
Loan Agreement) and other good and valuable consideration (the sufficiency and
receipt of which are hereby acknowledged), the Guarantor hereby agrees as
follows:

ARTICLE 1

GUARANTY

1.1 GUARANTY

The Guarantor unconditionally guarantees to the Lender (a) the full and prompt
payment and performance when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of all liabilities of
the Borrower to the Lender and (b) the prompt, full and faithful discharge by
the Borrower of each and every term, condition, agreement, representation,
warranty or covenant now or hereafter made by the Obligors to the Lender, in
each case, under these clauses (a) and (b), pursuant to the Loan Agreement, the
Notes, the other Transaction Documents or any document or instrument delivered
by the Borrower to the Lender in connection therewith or pursuant thereto
(which, together with the liabilities described in clause (a) of this
Section 1.1, are collectively referred to in this Guaranty as the “Borrower’s
Liabilities”). The Guarantor further agrees to pay all reasonable out-of-pocket
costs and expenses, including, without limitation, all court costs and
reasonable attorneys’ and paralegals’ fees paid or incurred by the Lender, in
endeavoring to collect all or any part of the Borrower’s Liabilities from, or in
prosecuting any action against the Guarantor or any other guarantor of all or
any part of the Borrower’s Liabilities. Guarantor indemnifies the Lender from
and against and will pay, immediately upon demand, any cost, loss or liability
suffered by the Lender if any obligation guarantied by it is or becomes
unenforceable, invalid or illegal.

 



--------------------------------------------------------------------------------

1.2 [RESERVED]

1.3 GUARANTY UNCONDITIONAL

The Guarantor hereby agrees that, except as hereinafter provided, and to the
extent permitted by applicable law, its obligations under this Guaranty shall be
unconditional, irrespective of (a) the validity or enforceability of the
Borrower’s Liabilities or any part thereof, or of any Note or other document
evidencing all or any part of the Borrower’s Liabilities, (b) the absence of any
attempt to collect the Borrower’s Liabilities from the Borrower or any other
guarantor or other action to enforce the same or the release of such person from
liability, (c) the waiver or consent by the Lender with respect to any provision
of any instrument evidencing the Borrower’s Liabilities, or any part thereof, or
any other agreement heretofore, now or hereafter executed by the Borrower and
delivered to Lender, (d) the failure by the Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Borrower’s Liabilities, (e) the institution of
any proceeding under Chapter 11 of Title 11 of the United States Code (11 U.S.C.
§101 et seq.), as amended (the “Bankruptcy Code”), or any similar domestic or
foreign case or proceeding, by or against the Borrower, or the Lender’s election
in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code, (f) any borrowing or grant of a security interest by the
Borrower as debtor-in-possession, under Section 364 of the Bankruptcy Code,
(g) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Lender’s claim(s) for repayment of the Borrower’s Liabilities, or
(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.

1.4 WAIVERS

(a) The Guarantor hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of receivership or bankruptcy of the
Borrower, protest or notice with respect to the Borrower’s Liabilities and all
demands whatsoever, and covenants that this Guaranty will not be discharged,
except by complete performance of the obligations and liabilities contained
herein. Upon the occurrence and during the continuance of an Event of Default
under the Loan Agreement, the Lender may, at its sole election, proceed directly
and at once, without notice, against the Guarantor to collect and recover the
full amount or any portion of the Borrower’s Liabilities, without first
proceeding against any other Person, or against any security or collateral for
the Borrower’s Liabilities.

(b) The Guarantor hereby waives any and all claims (including, without
limitation, any claim for reimbursement, contribution or subrogation) of the
Guarantor against the Borrower, any endorser or any other guarantor of all or
any part of the Borrower’s Liabilities, or against any of the Borrower’s
properties, arising by reason of any payment by the Guarantor to the Lender
pursuant to the provisions hereof.

(c) The Guarantor hereby waives the benefit of any act or omission by Lender
which directly or indirectly results in or aids the discharge of Borrower from
any Obligations by operation of law or otherwise. The Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
by reason of the cessation from any cause whatsoever of the liability of the
Borrower. The Guarantor waives any setoff, defense or counterclaim that the
Guarantor or the Borrower may have against the Lender.

1.5 NO SUBROGATION

The Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower that arise
from the existence, payment, performance or enforcement of the Borrower’s
Liabilities under or in respect of this Guaranty, the Loan Agreement, the Notes,
the other Transaction Documents or any document or instrument delivered by the
Borrower to the Lender in connection therewith or pursuant thereto, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Lender against the Borrower or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or
right. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the indefeasible payment in
full in cash of the Borrower’s Liabilities and all other amounts payable under



--------------------------------------------------------------------------------

this Guaranty, such amount shall be received and held in trust for the benefit
of the Lender, shall be segregated from other property and funds of the
Guarantor and shall forthwith be paid or delivered to the Lender in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Borrower’s Liabilities and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Notes and the Loan Agreement, or to be held as collateral for any
Borrower’s Liabilities or other amounts payable under this Guaranty thereafter
arising. After the Loan Agreement has been terminated and the Notes canceled and
the indefeasible payment in full in cash of the Borrower’s Liabilities and all
other amounts payable under this Guaranty has occurred, except in the case of a
Reinstatement Event (as defined below), the Agent and the Lender will, at the
Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Borrower’s Liabilities resulting from such payment made by the
Guarantor pursuant to this Guaranty.

1.6 LENDER RIGHTS WITH RESPECT TO BORROWER’S LIABILITIES

The Lender is hereby authorized, without notice or demand and without affecting
the liability of the Guarantor hereunder, at any time and from time to time to
(a) increase the amount of, renew, extend, accelerate or otherwise change the
time for payment of, or other terms relating to the Borrower’s Liabilities or
otherwise modify, amend or change the terms of any debenture, note or other
agreement, document or instrument now or hereafter executed by the Borrower and
delivered to the Lender; (b) accept partial payments on the Borrower’s
Liabilities; (c) take and hold security or collateral for the payment of the
Borrower’s Liabilities guaranteed hereby, or for the payment of this Guaranty,
or for the payment of any other guaranties of the Borrower’s Liabilities or
other liabilities of the Borrower, and exchange, enforce, waive and release any
such security or collateral; (d) apply such security or collateral and direct
the order or manner of sale thereof as in their sole discretion they may
determine; and (e) settle, release, compromise, collect or otherwise liquidate
the Borrower’s Liabilities and any security or collateral therefor in any
manner, without affecting or impairing the obligations of the Guarantor
hereunder. The Lender shall have the exclusive right to determine the time and
manner of application of any payments or credits, whether received from the
Borrower or any other source, and such determination shall be binding on the
Guarantor. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of the Borrower’s Liabilities as the Lender shall
determine in its sole discretion without affecting the validity or
enforceability of this Guaranty.

1.7 INFORMATION

The Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower, and any and all endorsers of any instrument
or document evidencing all or any part of the Borrower’s Liabilities and of all
other circumstances bearing upon the risk of nonpayment of the Borrower’s
Liabilities or any part thereof that diligent inquiry would reveal, and the
Guarantor hereby agrees that the Lender shall not have any duty to advise the
Guarantor of information known to any of them regarding such condition or any
such circumstances or to undertake any investigation not a part of its
respective regular business routines. If the Lender, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, the Lender shall not be under any obligation to update any such
information or to provide any such information to the Guarantor on any
subsequent occasion.

1.8 REINSTATEMENT

The Guarantor consents and agrees that the Lender shall not be under any
obligation to marshal any assets in favor of the Guarantor or against or in
payment of any or all of the Borrower’s Liabilities. The Guarantor further
agrees that, to the extent that the Borrower makes a payment or payments to the
Lender or the Lender receives any proceeds of collateral, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, the Guarantor, under any bankruptcy law or state or federal
statutory or common law, then to the extent of such payment or repayment, the
Borrower’s Liabilities or the part thereof which has been paid, reduced or
satisfied by such amount, and the Guarantor’s obligations hereunder with respect
to such portion of the Borrower’s Liabilities, shall be reinstated and continued
in full force and effect as of the date such initial payment, reduction or
satisfaction occurred. Notwithstanding anything else to the contrary contained
herein, the Guarantor consents and agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may



--------------------------------------------------------------------------------

be, if at any time any payment of any of the Borrower’s Liabilities is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or the Guarantor or
otherwise, all as though such payment had not been made (each such continuation
or reinstatement, a “Reinstatement Event”).

1.9 ASSIGNMENTS BY LENDER

The Lender may, to the extent and in the manner set forth in the Loan Agreement,
sell or assign the Borrower’s Liabilities or any part thereof, or grant
participations therein, and in any such event each and every permitted assignee
or holder of, or participant in, all or any of the Borrower’s Liabilities shall
have the right to enforce this Guaranty, by suit or otherwise for the benefit of
such assignee, holder, or participant, as fully as if herein by name
specifically given such right.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants that:

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware;

(b) it is duly authorized and empowered to execute and deliver this Guaranty;

(c) all corporate action on the part of the Guarantor requisite for the due
execution and delivery of this Guaranty and the due granting and creation of the
security interests referred to herein has been duly and effectively taken;

(d) the principal business address is located at c/o Moscow CableCom Corp., 595
Madison Ave., 38th Floor, New York, NY 10022;

(e) the execution, delivery and performance of this Guaranty will not result in
any violation of, conflict with, or result in a breach of, any of the terms of,
or constitute a default under, any Material Contracts, court orders or consent
decrees, the Certificate of Incorporation or the By-laws, as amended, of the
Guarantor;

(f) this Guaranty is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally;

(g) neither Guarantor nor its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
applicable law;

(h) the incurrence of Guarantor’s obligations under this Guaranty will not cause
Guarantor to (i) become insolvent; (ii) be left with unreasonably small capital
for any business or transaction in which Guarantor is presently engaged or plans
to be engaged; or (iii) be unable to pay its debts as such debts mature; and

(i) all representations and warranties contained in this Guaranty shall be true
at the time of Guarantor’s execution of this Guaranty, and shall continue to be
true so long as this Guaranty is in effect.



--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

3.1 SUCCESSORS AND ASSIGNS; ASSIGNMENT BY GUARANTOR

This Guaranty shall be binding upon the Guarantor and upon the successors
(including without limitation, any receiver, trustee or debtor in possession of
or for the Guarantor) of the Guarantor and shall inure to the benefit of the
Lender and their respective successors and permitted assigns. Notwithstanding
anything contained herein to the contrary, this Guaranty may not be assigned by
the Guarantor without the prior written consent of the Lender.

3.2 TERM OF GUARANTY

This Guaranty shall continue in full force and effect, and the Lender shall be
entitled to make loans and advances and extend financial accommodations to the
Borrower on the faith hereof, until the Loan Agreement has been terminated and
the Notes canceled and the indefeasible payment in full in cash of the
Borrower’s Liabilities and all other amounts payable under this Guaranty has
occurred. The Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Borrower’s Liabilities, whether existing now or in the
future.

3.3 SEVERABILITY

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

3.4 GOVERNING LAW

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WHEREIN THE TERMS OF THIS GUARANTY WERE NEGOTIATED,
EXCLUDING TO THE GREATEST EXTENT PERMITTED BY LAW ANY RULE OF LAW THAT WOULD
CAUSE THE APPLICATION OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

3.5 CONSENT TO JURISDICTION

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (the “Court”) in any action
or proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party or to whose benefit it is entitled,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Transaction Documents in the
courts of any other jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in such Court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
Court.

3.6 WAIVER OF JURY TRIAL

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR THE ACTIONS
OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of the date first written above.

 

MOSCOW CABLECOM CORP. By:  

/s/ Andrew Intrater

Name:   Andrew Intrater Title:   Chairman